Citation Nr: 1217623	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a tonsillectomy.

2.  Entitlement to an initial compensable evaluation for costochondritis.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and another veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania in December 2007 and March 2009.  The Veteran, his spouse, and another veteran appeared for a Travel Board hearing in October 2011.

As reflected in a September 2011 Supplemental Statement of the Case, the psychiatric disorder claim was characterized as a "new and material evidence" claim in view of prior final denials.  In December 2007, subsequent to the September 2004 denial of the claim for service connection for PTSD, however, the RO received additional service department records concerning the death of a soldier in Korea in 1981.  This evidence corresponds to information provided by the Veteran in a February 2001 claim and an August 2004 lay statement.  Accordingly, in view of this newly received service department evidence, the Board has applied 38 C.F.R. § 3.156(c) (2011) and has determined that this claim should be treated as a de novo claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This determination will not prejudice the Veteran, as the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a tonsillectomy have been shown to include erythema, with complaints of recurrent infections; this disability picture is commensurate with hoarseness, with inflammation of cords or mucous membrane.

2.  While the Veteran has reported subjective chest pain, his VA examinations have consistently shown the absence of objective costochondritis symptomatology.

3.  The competent and credible evidence of record, on balance, does not show a causal link between a current low back disorder and service.

4.  There is no competent and credible evidence linking a current bilateral foot disorder with service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of a tonsillectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.97, Diagnostic Code 6516 (2011).

2.  The criteria for an initial compensable evaluation for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297 (2011).

3.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  A bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran has received notification compliant with 38 C.F.R. § 3.159(b) and Dingess/Hartman in regard to all claims adjudicated in this decision.  Indeed, multiple letters (e.g., November 2006, February 2007, January 2009) have been furnished to the Veteran, both before and after the rating decisions addressing these claims.  The claims were most recently readjudicated in Supplemental Statements of the Case issued in June and September of 2011.  In summary, there are no errors of notification warranting additional development and corrective action.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO obtained relevant VA and Social Security Administration (SSA) treatment records of the Veteran and afforded him comprehensive VA examinations addressing three of the four claims, except for the claim concerning the feet.  As described in detail below, the Board has determined that a VA feet examination is not "necessary" in this case.  38 C.F.R. § 3.159(c)(4).  The examination reports of record comprehensively address the symptoms and severity of the service-connected residuals of a tonsillectomy and costochondritis and the etiology of the claimed low back disorder.  No further examinations are needed in regard to these claims.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

II.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Both of the ratings addressed in this decision have been assigned by analogy.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  In cases of  rating by analogy, the diagnostic code number will be "built-up" with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved, and a final two digits of "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.

B.  Residuals of a tonsillectomy

The Veteran has been assigned a noncompensable (zero percent) rating for residuals of a tonsillectomy by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6516, which concerns chronic laryngitis.  A minimum 10 percent evaluation is assigned for hoarseness, with inflammation of cords or mucous membrane.  A maximum 30 percent evaluation is assigned for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

In the present case, service connection and a noncompensable evaluation for this disability were initially established as of August 1985.  The Board has considered subsequent outpatient treatment reports, including VA and SSA treatment records, but notes that these records are essentially devoid of relevant findings.  This disability, however, has been addressed in several VA examination reports.  

A November 2006 VA upper respiratory examination revealed moderate to severe erythema of the arytenoids, but no other findings, and the examiner clarified that the Veteran's findings originated instead from gastroesophageal reflux, rather than a disease originating in the nose, sinus, larynx, and pharynx.  

During his October 2009 VA examination, the Veteran reported persistent throat infections occurring two times per month and lasting anywhere from three to five days.  He described symptoms including throat pain and difficulty swallowing and talking.  The examination of the oral cavity and oral pharynx revealed some scar banding on the left side and the left tonsilar pillar region due to the tonsillectomy.  Other than the scar banding on the left, the oral pharynx was clear bilaterally.  There was no erythema, purulence, or edema.  The examiner stated that the Veteran's continuous bouts of pharyngitis appeared to be self-limiting and did not require any antibiotic treatment, although they did interrupt him in terms of difficulty eating and swallowing and difficulty with speech during those episodes.  

A September 2011 VA upper respiratory examination report indicates that the Veteran reported persistent sore throats roughly every three months, lasting about two weeks and then resolving.  He reported two antibiotic treatments per year for his throat infections.  An examination revealed some mild erythema of the posterior oropharngeal wall, with no exudates and no masses or lesions noted.  With palpation of the neck, there were no masses or lymphadenopathy noted.  

Given the above findings, as well as the Veteran's subjective complaints during his October 2011 hearing, the Board finds that the assigned noncompensable evaluation is not adequate.  The complaints of recurrent infections, as well as the examination findings of erythema, suggest a disability picture that is commensurate with hoarseness, with inflammation of cords or mucous membrane.  Given the absence of corresponding findings, however, the Board does not find that the disability picture is consistent with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  In short, the evidence supports a 10 percent evaluation, but not higher, for residuals of a tonsillectomy.  To that extent, the appeal is granted.  38 C.F.R. §§ 4.7, 4.31.  

C.  Costochondritis

The Veteran has been assigned an initial noncompensable (zero percent) rating for this disability by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5297, concerning the removal of ribs.  Ratings are assigned for the removal of one, or resection of two or more, ribs, without regeneration (10 percent); two ribs (20 percent); three or four ribs (30 percent); five or six ribs (40 percent); and more than six ribs (50 percent).  

In this case, the Veteran's initial noncompensable rating for costochondritis, effective since April 2008, is on appeal.  This rating, assigned in a March 2009 rating decision, was based upon the results of a February 2009 VA respiratory disorders examination.  Upon examination, pressure over the costochondral junctions did not cause tenderness or reproduce the complaint of chest pain.  However, whenever the Veteran took a deep breath, he immediately stated that this maneuver reproduced his complaint of chest pain.  

The report of a June 2010 VA bones examination reflects that the Veteran reported "chest pain all day every day," worse with movement.  He described taking Flexeril, Etodolac, and Tramadol three times per day but reported a low level chest ache all day every day nonetheless.  A physical examination, however, revealed no tenderness of the chest wall.  While the examiner noted that costochondritis had not resolved since 1982, there was no functional impairment in regard to the activities of daily living or work due to this disorder.  Rather, the Veteran was noted to be unemployed because of a "mental condition and back pain" and not because of chest wall pain.

A VA miscellaneous respiratory diseases examination report from September 2011 indicates that the Veteran reported aching and constant anterior chest discomfort over the upper breastbone area.  The Veteran again reported use of the same three medicines that he described during the June 2010 examination and stated that the medications were helpful but did not completely take his chest pain away.  The examination revealed no tenderness with palpation over the lung area and no chest deformities.

Upon reviewing the above evidence, the Board notes the total lack of demonstrable examination findings suggesting objective disability symptoms or functional impairment.  In view of this dearth of findings, there is no basis for concluding that the Veteran's impairment is analogous to removal of one, or resection of two or more ribs, without regeneration, as would warrant a 10 percent initial evaluation under Diagnostic Code 5297.  Given the absence of objective findings, there is also no basis for a compensable evaluation for painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

The Board finds that consideration under 38 C.F.R. § 4.59 is also warranted.  This section indicates that, with any form of arthritis, painful motion is an important factor of disability.  The facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The United States Court of Appeals for Veterans Claims (Court) has recently held that application of this regulation is not limited to arthritis cases but is also applicable to any disability rated upon limitation of motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In regard to this regulation, the Board is cognizant of the Veteran's complaints of pain.  However, in terms of assigning a compensable evaluation, 38 C.F.R. § 4.59 speaks to "actually painful, unstable, or malaligned joints," and in this case the Board finds no such joint involvement.  The Board thus does not find that the provisions of this regulation provide a basis for an initial compensable evaluation.

Overall, the Veteran's complaints of costochondritis pain are not accompanied by objective medical findings suggesting such pain or tenderness, or any functional impairment.  The Board is therefore unable to conclude that this disability picture warrants an initial compensable evaluation under either Diagnostic Code 5297 or 38 C.F.R. §§ 4.40, 4.45, or 4.59.  As such, the claim for an initial compensable evaluation must be denied.  38 C.F.R. § 4.31.

D.  Additional rating matters

With regard to both of the cited service-connected disabilities, the Board finds that there is no basis for a "staged" rating pursuant to Fenderson or Hart.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability ratings.  At no point during the appeal period has either disability been shown to be of sufficient severity to support higher ratings than those assigned.

While the Board has considered the Veteran's subjective complaints of symptoms in regard to both claims, as expressed in his VA examination reports and during his hearing, the question before the Board in this case is not whether there has been a continuous disability picture since service.  That has already been established, as represented by the grants of service connection.  Rather, the question for the Board is whether the specific findings listed in the criteria of Diagnostic Codes 5297 and 6516 are present, and the Veteran has not been shown to possess the medical training or credentials needed to ascertain the presence and extent of such symptoms with the level of precision and specificity as a trained medical professional.  The Board therefore finds the objective medical findings to be of the most probative value, and determinative with the current claims.  See 38 C.F.R. § 3.159(a)(2).

Moreover, the Veteran has submitted no evidence showing that these disorders have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Indeed, the assigned evaluations correspond to minimal symptomatology in regard to residuals of a tonsillectomy and the absence of objective symptomatology in regard to costochondritis.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), concerning the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board is fully aware that the Veteran is in receipt of SSA disability benefits and is unemployed at the present time.  The SSA medical records, along with the other documentation of record, reflect the significance of currently nonservice-connected disorders, namely psychiatric disability, leading to the Veteran's inability to work.  There is no suggestion, either from the Veteran or from the evidence itself, that the service-connected residuals of a tonsillectomy or costochondritis have a profound effect on his ability to work in and of themselves.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time, though such matter may arise in the future pending the disposition of the Veteran's remanded claim for service connection for a psychiatric disorder.
III.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In addressing credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

B.  Low back disorder

The Veteran's service treatment records are entirely negative for complaints of, or treatment for, any back problems.  The Board does recognize that the Veteran was treated for pain in the left rib cage in August 1982, after a generator from a truck hit him in the chest.  However, the corresponding medical report does not indicate any back symptoms.  Moreover, a December 1984 Chapter 14 examination report is negative for spine symptoms, and the Veteran denied recurrent back pain in the corresponding Report of Medical History.

Following service, a November 1985 VA examination report indicates a normal musculoskeletal system, albeit with no commentary specific to the spine.  The Veteran was first treated at a private facility for back problems following a slip and fall in December 2000.  A February 2001 medical report reflects that the Veteran denied prior back or neck injuries.  An MRI from February 2001 confirmed degenerative disc disease at L2-L3 and L5-S1.  

A VA treatment record from April 2008 contains a notation that the Veteran had a history of chronic back pain since the 1980s.  In rendering an assessment of disk disease to the lumbar spine, however, the examiner offered no commentary as to the etiology of this disability.  A similar history was reported during VA treatment in April 2008, and on this occasion the examiner rendered an assessment of mechanical low back pain secondary to obesity.

The Veteran's claimed low back disorder was addressed in the report of a February 2009 VA examination that was characterized as a respiratory disorders examination but contained comprehensive spine testing (e.g., range of motion studies).  The examiner diagnosed degenerative disc disease of the lumbosacral spine and noted an in-service incident in August 1982 that resulted in chest pain.  The examiner, however, determined that the Veteran's current low back condition was not related to the 1982 incident.  In reaching this determination, the examiner cited to the absence of treatment for low back pain in service, the denial of recurrent back pain in conjunction with a December 1984 in-service examination, and more recent medical statements indicating low back pain since 2000.  

In this case, the Board finds no medical evidence to support the Veteran's claim.  The Veteran was not treated for back problems in service or for more than a decade afterwards.  There is no medical documentation showing that his chest injury in service also resulted in back symptoms or disability.  Moreover, the February 2009 VA examination opinion is not favorable to the Veteran's claim but was supported by a detailed rationale, based upon a claims file review and a comprehensive physical examination of the spine.  This opinion is of very high probative value.

By contrast, the lay evidence of record, particularly the Veteran's own opinion, is of far less probative value.  The Veteran is certainly competent to perceive back pain and to note whether such pain is continuous in nature.  However, his opinion must be considered not only in the context of the VA examiner's opinion but also the absence of in-service findings and the lack of low back findings from a November 1985 VA examination report and from the following 15 years.  See Maxson v. Gober, supra.  Even if the Board were to assume the Veteran's credibility, as well as that of the other hearing witnesses, for purposes of this claim, such lay evidence is very substantially outweighed by the objective findings that support the conclusion that the low back disorder is not in any way etiologically related to service.    

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Bilateral foot disorder

The Veteran's service treatment records are entirely negative for complaints of, or treatment for, a foot disorder.

In November 1985, the Veteran underwent a VA examination which, among other things, addressed his subjective complaints of a "foot infection," namely left foot skin changes.  (At the time, however, the Veteran declined referral for a dermatological examination.)  The report is entirely devoid of other foot complaints, and the Veteran's musculoskeletal system was described as "normal."  

The Veteran was later treated at a VA facility for tinea pedis in November 2000.
A psychiatric report from March 2001 confirms that the Veteran complained of "foot pains."  In April 2004, the Veteran was treated at a VA facility with complaints of pain in the feet and painful calluses.  Assessments included onychomycosis, tylomas, and hallux abducto valgus.  Subsequent treatment in September 2004 revealed hammertoe deformities and hallux abductovalgus deformity bilaterally.  An April 2008 VA treatment record indicates that the Veteran reported foot pain related to combat boots, but the examiner provided no opinion as to etiology in rendering assessments of osteoarthritis of the feet, status post left foot bunionectomy, and calluses of bilateral feet.

In this case, there is entirely no competent and credible evidence supporting the Veteran's claim.  He did not report or otherwise seek treatment for this claimed disability until well over a decade after service.  

The Board also does not find the Veteran credible in regard to this particular disability.  He has reported that his disability resulted from wearing boots in service, and certainly he would be competent to observe continuous pain and other symptomatology since that time.  Yet, when examined for purposes of skin complaints of the feet in November 1985, the Veteran did not report any orthopedic problems whatsoever.  It defies credulity to accept that a Veteran who was treated immediately after service for a skin problem of the feet and has long believed he had a chronic orthopedic disability of the feet since service would decline to mention that disability at all in the context of a VA examination soon following service.  The Board also notes that the other witnesses at the October 2011 hearing did not address this disability.  Consequently, the Board finds that the lay evidence of record is not credible in nature and has no probative value whatsoever.

Finally, given the absence of competent and credible evidence in support of this claim, the Board will not be remanding this claim back to the RO to schedule a VA examination for the purposes of obtaining a medical etiology opinion, as there exists no reasonable possibility that such an examination report or opinion would contain findings favorable to the claim.  See 38 C.F.R. § 3.159(c)(4).

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder, and this claim must be denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a 10 percent evaluation for residuals of a tonsillectomy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation for costochondritis is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral foot disorder is denied.


REMAND

The claims file reflects that the Veteran has been diagnosed with PTSD, as well as several other Axis I psychiatric disorders, notably schizoaffective disorder.  Many of these records reference the Veteran's psychiatric disability in terms of a noncombat stressor, and he was seen by a social worker during service.  In view of this, the Board finds that it is "necessary" under 38 C.F.R. § 3.159(c)(4) that the Veteran be afforded a VA psychiatric examination addressing the nature and etiology of his disability prior to a final disposition by the Board, as no such examination has been conducted to date.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold for determining whether there is an indication that the disability in question may be associated with a veteran's service or with another service-connected disability is low).

The Veteran also described ongoing psychiatric treatment, at multiple VA facilities, during his October 2011 hearing.  To ensure a complete record, updated VA (and potentially non-VA) treatment records should be requested and obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his de novo claim and requested to provide information about locations and dates of recent psychiatric treatment, as well as a signed release form for each non-VA facility where he has received treatment.  Efforts should be made to obtain treatment records from all such facilities, as well as from the VA medical centers in Philadelphia and Coatesville (Pennsylvania) and Perry Point (Maryland).

2.  The Veteran should then be afforded a VA psychiatric examination, conducted by a psychiatrist or psychologist who has reviewed the entire claims file.  The examiner must interview the Veteran, describe all subjective complaints and objective findings, and render a multi-axial diagnosis.  In terms of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is causally related to a corroborated in-service event (e.g., the June 1981 death of another solder that is documented in the service department evidence received in December 2007).  As to all other diagnosed psychiatric disorders, the examiner must provide an opinion as to whether it is at least as likely as not that each such disorder is otherwise etiologically related to service.  All opinions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

3.  Then, the claim for service connection for a psychiatric disorder, to include PTSD, must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


